Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 2, 2019

                                    No. 04-19-00594-CV

                                 IN THE MATTER OF A.S.

                 From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018JUV00095
                        Honorable Arcelia Trevino, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in relation to
this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on October 2, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2019.

                                               _____________________________
                                               Luz Estrada, Chief Deputy Clerk